     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                   UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                      )       Case No.: 2:18-cv-02577-AC
13   NADEZHDA KOROBOVA,                               )
                                                      )       JOINT STIPULATION AND
14                    Plaintiff,                      )       [PROPOSED] ORDER FOR EXTENSION
                                                      )       OF TIME TO RESPOND TO
15          vs.                                       )       PLAINTIFF’S MOTION FOR SUMMARY
     ANDREW SAUL,                                     )       JUDGMENT.
16   Acting Commissioner of Social Security,          )
                                                      )
17                                                    )
                      Defendant.                      )
18                                                    )
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended
21   from September 30, 2019 to October 1, 2019. This is Defendant’s fourth request for extension.

22   Good cause exists to grant Defendant’s request for extension. Counsel for Defendant (Counsel)

23   had a severe ocular migraine on the date of the current filing deadline and was unable to finalize
24   Defendant’s response. Due to unanticipated leave, Counsel needs additional time to adequately
25   review the transcript and properly respond to Plaintiff’s Motion for Summary Judgment. The
26   parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
27   Defendant makes this request in good faith with no intention to unduly delay the proceedings.

28

     Joint Stipulation and PO for Extension of Time                          Case No. 2:18-cv-02577-AC

                                                          1
 1   Counsel apologizes for the belated request, but made her request as soon as reasonably
 2   practicable.
 3                                                    Respectfully submitted,
 4
     Dated: September 30, 2019                        /s/ Jesse Kaplan
 5
                                                      (*as authorized by email on September 30, 2019
 6                                                    JESSE KAPLAN
                                                      Attorney for Plaintiff
 7
 8
     Dated: September 30, 2019                        MCGREGOR W. SCOTT
 9
                                                      United States Attorney
10                                                    DEBORAH LEE STACHEL
                                                      Regional Chief Counsel, Region IX
11                                                    Social Security Administration
12
13                                              By    /s/ Tina L. Naicker
                                                      TINA L. NAICKER
14                                                    Special Assistant U.S. Attorney
                                                      Attorneys for Defendant
15
16
17                                                    ORDER
18   APPROVED AND SO ORDERED:
19
20   Dated: October 1, 2019
21
22
23
24
25
26
27
28

     Joint Stipulation and PO for Extension of Time                        Case No. 2:18-cv-02577-AC

                                                         2
